DETAILED ACTION
Claims 1-2, 4-11, 13-24 and 26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 20, 22 and 24 because informalities is overcome by Applicant’s amendment of the claims. 
The rejection of claims 1-4, 6-7, 12 and 14-20 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. is overcome by Applicant’s amendment of the claims.
The rejection of claims 18-19 and 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is overcome by Applicant’s amendment of the claims. 
The rejection of claims 18-19 and 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by Applicant’s amendment of the claims.  
The rejection of claims 3 and 26 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is overcome by Applicant’s amendment of the claims.  
The rejection of claim 26 under 35 U.S.C. 102(a)(1) as being anticipated by Bramlett et al (WO 2016/094159) is overcome by Applicant’s amendment of the claim.
The information provided in the response to the Request for Information has shown that the subject matter of claims 1-2, 4-11, 13-24 and 26 is not anticipated or obvious, as the strain was not known in the art under a different name.
Claims 1-2, 4-11, 13-24 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662